         Case 1:16-cv-12343-DPW Document 77-1 Filed 08/08/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS
 JAMES W. CAUGER,                            No. 1:16-cv-10358-DPW

 Plaintiff,

         v.
                                                    PLAINTIFFS’ NOTICE OF
 TEXAS INSTRUMENTS, INC.,                           DEPOSITION PURSUANT TO
 and JOHN DOE,
                                                    FRCP 30 (b) (6)
 Defendants.
 FRANK TORNGREN,                                    No. 1:16-cv-12343-DPW

 Plaintiff,

         v.

 TEXAS INSTRUMENTS, INC.,
 and JOHN DOE,

 Defendants.

 BRETT TORNGREN,                                    No. 1:16-cv-12345-DPW
 Plaintiff,
 v.
 TEXAS INSTRUMENTS, INC.,
 and JOHN DOE,

 Defendants.


Pursuant to FED. R. CIV. P. 30 (b) (6) and 30 (b) (1), Plaintiffs request that Defendant produce a

witness or witnesses most knowledgeable about the following topics set forth herein on July 29,

2019 at 10:00 AM at PASTOR LAW OFFICE LLP., 63 Atlantic Avenue, 3d Floor, Boston, MA

02110 before a Notary Public who is not an attorney, or employee of an attorney for any party

herein, and is not a person who would be disqualified to act as a juror:




{00044756.DOCX ; 1}
          Case 1:16-cv-12343-DPW Document 77-1 Filed 08/08/19 Page 2 of 4



Definitions:

       1. “You,” “Your,” or “Defendant” refers to Texas Instruments, Inc. and all of its

            predecessors (including but not limited to M&C Nuclear, Inc, Metals & Controls Inc.,

            M&C Nuclear, Inc., Spencer Thermostat Company, and General Plate Company),

            affiliates, subsidiaries, and parents.

Topics:

   1. By product-type, material-type, and/or waste-type, the quantities You disposed of,

       dumped, or transferred to the Shpack Landfill.

   2. By product-type, material-type, and/or waste-type, the quantities You disposed of,

       dumped, or buried at the Forest Street Facility.

   3. By product-type, material-type, and/or waste-type, the quantities You disposed of,

       dumped, or transferred to the Shpack Landfill.

   4. By year, the quantities of U-234 you acquired, used, and/or processed at the Forest Street

       Facility.

   5. By year, the quantities of U-235 you acquired, used, and/or processed at the Forest Street

       Facility.

   6. By year, the quantities of U-238 you acquired, used, and/or processed at the Forest Street

       Facility.

   7. By year, the quantities of Radium-226 you acquired, used, and/or processed at the Forest

       Street Facility.

   8. By year, the quantities of Thorium you acquired, used, and/or processed at the Forest

       Street Facility.




{00044756.DOCX ; 1}
       Case 1:16-cv-12343-DPW Document 77-1 Filed 08/08/19 Page 3 of 4



   9. By year, the quantities of non-recoverable waste generated during the production and/or

       fabrication of nuclear fuel products at the Forest Street Facility.

   10. By year, the quantities of zirconium alloy you acquired, used, and/or processed at the

       Forest Street Facility.

   11. By year, the quantities of dichromate you acquired, used, and/or processed at the Forest

       Street Facility.

   12. By year, the quantities of hafnium you acquired, used, and/or processed at the Forest

       Street Facility.

   13. Your document-retention policies, practices, protocols, or guidelines.

   14. The use or presence of Uranium-234 at the Forest Street Facility.

   15. The use or presence of Uranium-235 at the Forest Street Facility.

   16. The use or presence of Uranium-238 at the Forest Street Facility.

   17. The disposal of Radium-226 from the Forest Street Facility.

   18. The disposal of Thorium from the Forest Street Facility.

   19. The use or presence of Uranium-234 at the Forest Street Facility.

   20. The use or presence of Uranium-235 at the Forest Street Facility.

   21. The use or presence of Uranium-238 at the Forest Street Facility.

   22. The use or presence of Radium-226 at the Forest Street Facility.

   23. The use or presence of Thorium at the Forest Street Facility.

   24. The fabrication, manufacture, and use of thorium foil strips at the Forest Street Facility.

   25. The storage, housing, or disposal of radioactive materials at or from the Forest Street

       Facility.




{00044756.DOCX ; 1}
       Case 1:16-cv-12343-DPW Document 77-1 Filed 08/08/19 Page 4 of 4



   26. Your disposal, dumping, or transfer of materials from the Forest Street Facility to the

       Shpack Landfill.

   27. The composition, contents, or components of materials that You disposed of, dumped, or

       transferred from the Forest Street Facility to the Shpack Landfill.

   28. Studies performed by You at the Shpack Landfill concerning radioactive materials

       and/or any other non-recoverable waste materials disposed of or dumped at the Shpack

       Landfill or transferred from the Forest Street Facility to the Shpack Landfill.

   Dated: July 9, 2019
                                                PASTOR LAW OFFICE, LLP


                                                /s/ David Pastor______________________
                                                David Pastor (BBO #391000)
                                                63 Atlantic Avenue, 3rd Floor
                                                Boston, Massachusetts 02110
                                                Telephone: 617-742-9700
                                                Facsimile: 617-742-9701
                                                dpastor@pastorlawoffice.com

                                                THE SULTZER LAW GROUP. P.C.
                                                Joseph Lipari (admitted pro hac vice)
                                                14 Wall Street, 20th Floor
                                                New York, NY 10005
                                                Telephone: 212-618-1038
                                                Facsimile: 888-749-7747
                                                liparij@thesultzerlawgroup.com


                                                Plaintiffs’ Counsel




{00044756.DOCX ; 1}
